PER CURIAM.
Terry Wayne Stewart seeks review of an order summarily denying a motion for post-conviction relief, filed pursuant to Fla. R.Crim.P. 3.850, in which he claimed that he was improperly sentenced as a habitual felony offender. As the state concedes, appellant’s motion stated a facial basis for relief in this regard, and the trial court erred in denying such relief without conducting an evidentiary hearing or attaching portions of the record sufficient to conclusively refute Stewart’s claim that he was improperly subjected to habitual felony offender sanctions solely on the basis of out-of-state convictions. Accordingly, we reverse the trial court’s order, and remand for further proceedings. On remand, the trial court may either attach portions of the record refuting Stewart’s claim, conduct an evidentiary hearing, or grant appellant’s motion and conduct a new sentencing proceeding.
REVERSED and REMANDED.
MINER, WOLF and BENTON, JJ., concur.